DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
The request filed on 8/4/21 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows. Any newly-submitted claims have been added. An action on the RCE follows.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 24, the applicant recites “a circle which is generally concentric the center Cr of the retractable”. While it is clear via the disclosure that ‘generally’ means ‘substantially’ in light of legalese, it is suggested that the applicant replace the term ‘generally’ with ‘substantially’.
Regarding claim 1, line 34, the applicant recites “a trailing edge” this appears inconsistent to the examiner if this is the same as the previously claimed “trailing portion”.   The examiner would like to note that the applicant does not use consistent terminology between the spec/drawings and the claims (for example, specification says 
Claim Rejections - 35 USC § 112
Claims 1, 4-8, 10, 11, 14-16, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the drum" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the end edges" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, lines 20-21, “said upper surface” between lines 20-21 is indefinite since lines 19-20 recites “the upper surfaces”, to which one of the ‘upper surfaces’ is this ‘upper surface’ referring to?  Appropriate clarification is required.
Regarding claim 5, line 2, the applicant recites “and sperrad”.  It is unclear if the applicant is referring to the previously claimed a first sperrad or a second sperrad.  It is suggested that language such as –the first/second—or –said first/second—(if the referring to the previously claimed first or second sperrad) OR –additional—be added for clarity.  Appropriate correction is required.
Regarding claim 5, line 3 the applicant recites “a first sperrad” is this the same as the first sperrad claimed in claim 1.  Appropriate clarification and correction required.

Claim 8 recites the limitation "said sperrad" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Is the applicant referring to the first or second sperrad or ---the sperrads---.
Claim 10 recites the limitation "the trailing portions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that Claim 1 only recites a singular trailing portion.  Appropriate correction is required.
Claim 11 recites the limitation "said drum" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The above are NON-LIMITING EXAMPLES ONLY of unclear and indefinite wording. ALL CLAIMS must be reviewed and amended for similar examples of unclear and indefinite wording.
Dependent claims not directly named are rejected for being dependent on a rejected claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 6-8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 9, of U.S. Patent No. 10351385. Although the claims at issue are not identical, they are not patentably distinct from each other because the noted claims of Choate et al. disclose at least each limitation of the application claims 1, 6-8 and 11 including but not limited to a housing; an inner frame separate from and mounted within said housing; said inner frame comprising opposed side members and a top member extending between upper ends of the side members; a drum assembly and first and second sperrads mounted to said inner frame between said side members to rotate about an axis relative to said inner frame, said first and second sperrads being positioned on opposite sides of said drum ; said drum assembly and said sperrads being rotationally fixed relative to each other to form a drum/sperrad assembly; said sperrads having a sperrad body and a plurality of sperrad teeth extending from a periphery of said sperrad body; and a stop member mounted within said housing and comprising a leading portion and a trailing portion extending in an opposite direction from said leading portion; said leading portion and said trailing portion each being defined by  a downwardly sloping upper surface and side walls extending downwardly from opposite side edges of the upper surfaces; said side walls defining a distance therebetween such that said first and second sperrads are positioned beneath the upper surfaces of said leading and trailing portions and between the side walls, said upper surface defining a central portion and outer portions on opposite sides of said central portion; said central portion being offset radially from said outer portions; said retractable defining a generally circular engagement zone having an inner circumference defined by a circle which is generally concentric with a center CR of the .

Response to Arguments
Applicant's arguments filed 8/4/21 have been fully considered but they are not persuasive. The applicant’s attention is drawn to page 8.  The applicant states that claim 1 remains generic with respect to both species.  The examiner acknowledges the applicants amendments to the claims, and acknowledges that claim 1 appears [as best understood] to be generic with respect to both species. Regarding lines 15-18 of claim 1, (“said leading and trailing portion each being defined by a downwardly sloping upper surface and side walls extending downwardly from opposite side edges of the upper surfaces”), it is unclear where both leading and trailing portions slope downwardly AND the side walls are extending downwardly from opposite side edges are shown in Figure 14.  The examiner suggests for the applicant to provide reference numbers in the .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634